DETAILED ACTION
In the response filed August 20, 2020, Applicant amended claims 1, 9, and 17.  Claims 1, 8, 9, 16, 17, and 24-36, are pending in the current application. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020, was filed after the mailing date of the application on March 12, 2015.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claims 1, 8, 9, 16, 17, and 24-36, were rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Examiner thanks the Applicant for revising and amending the claim language – the previous rejection does not apply as the claims have now been amended to claim additional limitations.  

Applicant’s arguments with respect to claims 1, 8, 9, 16, 17, and 24-36, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 9, 17, 25, 26, 28-30, 32-34, and 36, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zen et al. (US 2009/0216579 A1), hereinafter Zen, in view of Fordyce et al. (US 2008/0059306 A1), hereinafter Fordyce, and Schmeyer et al. (US 2011/0225033 A1), hereinafter Schmeyer.
Regarding claim 1, Zen discloses a method for measuring conversion of an online advertising campaign for an offline merchant by determining completion of transactions between respective customers and the offline merchant in response to the respective customers receiving and accepting an online offer from the offline merchant via a webpage advertisement rendered by web browsers coupled to the Internet and used by the respective customers to view the online offer (Par. [0016], users viewing advertisement on web page), wherein the online offer specifies at least one criterion for the respective customers to satisfy the online offer and thereby complete the transactions with the offline merchant (Par. [0017]), the method comprising: 
determining, by the offer engine, that a first customer of the respective customers viewing the webpage advertisement including the online offer via a first web browser clicked on the webpage advertisement including the online offer (Par. [0045]), via at least one of a browser cookie and Internet Protocol (IP) address tracking (Par. [0039]); 

determining, by the offer engine based on the one or more offline transactions received from the payment processor and the at least one criterion specified by the online offer in the stored offer information, whether the first customer has completed the first offline transaction corresponding to the online offer by: 
determining if the at least one criterion specified by the online offer is satisfied in the one or more offline transactions received from the payment processor (Par. [0062]); and 
for each offline transaction of the one or more offline transactions in which the at least one criterion specified by the online offer is satisfied (Par. [0060]): 
determining if one offline transaction of the one or more offline transactions is the first offline transaction completed by the first customer, based at least in part on the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account (Par. [0062]).
Zen does not explicitly disclose storing, by an offer engine coupled to the Internet, offer information for the online offer, wherein the offer information includes an electronic merchant identifier of the offline merchant and the at least one criterion for the customers to satisfy the online offer, wherein the electronic merchant identifier uniquely identifies, to a payment processor, the transactions between the offline merchant and the customers of the offline merchant; 

transmitting, by the offer engine via the Internet to the payment processor, only the electronic merchant identifier included in the offer information and information corresponding to respective payment accounts associated with the respective customers for the transactions between the respective customers and the offline merchant, the respective payment accounts including at least the first payment account, wherein the payment processor is communicatively coupled to the first customer financial institution and a merchant financial institution of the offline merchant to facilitate, at least a first offline transaction between the first customer and the offline merchant corresponding to the online offer; 
receiving, by the offer engine via the Internet from the payment processor, based on the electronic merchant identifier, one or more offline transactions for an in-store purchase at a brick-and-mortar location of the offline merchant, wherein the one or more offline transactions received by the offer engine from the payment processor do not include the identification of the online offer.
Fordyce teaches storing, by an offer engine coupled to the Internet, offer information for the online offer (Par. [0028], promotion), wherein the offer information includes an electronic merchant identifier of the offline merchant and the at least one criterion for the customers to satisfy the online offer (Par. [0026], merchant GUID); 

receiving, by the offer engine via the Internet from the payment processor, based on the electronic merchant identifier, one or more offline transactions for an in-store purchase at a brick-and-mortar location of the offline merchant (Par. [0230], store number, “offline transaction”), wherein the one or more offline transactions received by the offer engine from the payment processor do not include the identification of the online offer (Par. [0240], matching merchant identifier with transactions).
Schmeyer teaches wherein the electronic merchant identifier uniquely identifies, to a payment processor, the transactions between the offline merchant and the customers of the offline merchant (Par. [0019]); and transmitting, by the offer engine via the Internet to a payment processor, only the electronic merchant identifier included in the offer information and information corresponding to respective payment accounts associated with the respective customers for the transactions between the respective customers and the offline merchant (Par. [0018], merchant identification numbers checked, then member consumer credit card numbers are checked), the respective payment accounts including at least the first payment account (Par. [0017], credit card numbers registered to consumer), wherein the payment processor is communicatively coupled to the first customer financial institution and a merchant financial institution of the offline merchant to facilitate (Par. [0025], credit card aggregator service server 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the online advertisement tracking system of Zen to include the merchant identifier matching abilities of Fordyce as a need exists to create uniformity in handling transaction data to enable accurate communication between participants of transaction programs (Fordyce, Par. [0007]).  Implementing a system that uses merchant identifiers to match transactions would enable a system to create uniformity in transaction data and accurately communicate transactions between participants.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the online advertisement tracking system of Zen and Fordyce to include the merchant identifier matching abilities of Schmeyer as a need exists for an improved system to provide consumers rewards (Schmeyer, Par. [0005]).  Implementing a system that uses merchant identifiers to match transactions would enable a system to create uniformity in transaction data and better provide loyal consumers with applicable transaction offers.
Regarding claim 25, Zen discloses further comprising: responsive to determining that the first customer has completed the first offline transaction corresponding to the online offer, performing, by the offer engine, at least one operation comprising at least one of: providing at least one of an electronic discount or an electronic reward to the first customer; determining a location at which the online offer was satisfied by the first customer; or providing a metric for display that is based on the first customer receiving the online offer and satisfying the online offer (Par. [0044]).
Regarding claim 26, Zen discloses wherein the one or more offline transactions are compiled for the payment processor by one or more of a merchant system of the offline merchant, a payment card issuer that issues the at least one of the customer credit card, the customer debit card, and the customer prepaid card to the first customer, a payment processor system that processes the in-store sale using the at least one of the customer credit card, the customer debit card, and the customer prepaid card for the offline merchant, a point of sale system that processes the in-store sale for the offline merchant using the at least one of the customer credit card, the customer debit card, and the customer prepaid card, or a financial institution that maintains financial funds for at least one of the first customer or the offline merchant (Par. [0042]).
Regarding claim 28, Zen discloses wherein determining whether the first customer has completed the first offline transaction corresponding to the online offer comprises: determining whether the first customer performed an action comprising at least one of: purchasing a certain quantity of a good or service, spending a certain amount in a particular purchase, making a purchase at a particular time, or making a number of purchases within a particular amount of time (Par. [0062]).
Regarding claim 9, Zen discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to  measure conversion of an online advertising campaign for an offline merchant by determining completion of transactions between respective customers and the offline merchant in response to the respective customers receiving and accepting an online offer from the offline merchant via a webpage advertisement rendered by web browsers coupled to the Internet and used by the respective customers to view the online offer (Par. [0016], users viewing advertisement on web 
determining, by the offer engine, that a first customer of the respective customers viewing the webpage advertisement including the online offer via a first web browser clicked on the webpage advertisement including the online offer (Par. [0045]), via at least one of a browser cookie and Internet Protocol (IP) address tracking (Par. [0039]); 
providing, by the offer engine via the Internet, an interface for display on the first web browser of the first customer to register a first customer account with the offer engine (Par. [0045]) to accept the online offer (Par. [0053], selection of offer); 
determining, by the offer engine based on the one or more offline transactions received from the payment processor and the at least one criterion specified by the online offer in the stored offer information, whether the first customer has completed the first offline transaction corresponding to the online offer by: 
determining if the at least one criterion specified by the online offer is satisfied in the one or more offline transactions received from the payment processor (Par. [0062]); and 
for each offline transaction of the one or more offline transactions in which the at least one criterion specified by the online offer is satisfied (Par. [0060]): 
determining if one offline transaction of the one or more offline transactions is the first offline transaction completed by the first customer, based at least in part on the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account (Par. [0062]).

receiving, by the offer engine via the Internet, in response to providing the interface to register the first customer account, a first payment account number of a first payment account for the first customer at a first customer financial institution, wherein the first payment account includes at least one of a customer credit card, a customer debit card, and a customer prepaid card issued by the first customer financial institution; 
transmitting, by the offer engine via the Internet to the payment processor, only the electronic merchant identifier included in the offer information and information corresponding to respective payment accounts associated with the respective customers for the transactions between the respective customers and the offline merchant, the respective payment accounts including at least the first payment account, wherein the payment processor is communicatively coupled to the first customer financial institution and a merchant financial institution of the offline merchant to facilitate, at least a first offline transaction between the first customer and the offline merchant corresponding to the online offer; 
receiving, by the offer engine via the Internet from the payment processor, based on the electronic merchant identifier, one or more offline transactions for an in-store purchase at a brick-and-mortar location of the offline merchant, wherein the one or more offline transactions 
Fordyce teaches storing, by an offer engine coupled to the Internet, offer information for the online offer (Par. [0028], promotion), wherein the offer information includes an electronic merchant identifier of the offline merchant and the at least one criterion for the customers to satisfy the online offer (Par. [0026], merchant GUID); 
receiving, by the offer engine via the Internet, in response to providing the interface to register the first customer account, a first payment account number of a first payment account for the first customer at a first customer financial institution, wherein the first payment account includes at least one of a customer credit card, a customer debit card, and a customer prepaid card issued by the first customer financial institution (Par. [0026], consumer account number; Par. [0174]); 
receiving, by the offer engine via the Internet from the payment processor, based on the electronic merchant identifier, one or more offline transactions for an in-store purchase at a brick-and-mortar location of the offline merchant (Par. [0230], store number, “offline transaction”), wherein the one or more offline transactions received by the offer engine from the payment processor do not include the identification of the online offer (Par. [0240], matching merchant identifier with transactions).
Schmeyer teaches wherein the electronic merchant identifier uniquely identifies, to a payment processor, the transactions between the offline merchant and the customers of the offline merchant (Par. [0019]); and transmitting, by the offer engine via the Internet to a payment processor, only the electronic merchant identifier included in the offer information and information corresponding to respective payment accounts associated with the respective 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the online advertisement tracking system of Zen to include the merchant identifier matching abilities of Fordyce as a need exists to create uniformity in handling transaction data to enable accurate communication between participants of transaction programs (Fordyce, Par. [0007]).  Implementing a system that uses merchant identifiers to match transactions would enable a system to create uniformity in transaction data and accurately communicate transactions between participants.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the online advertisement tracking system of Zen and Fordyce to include the merchant identifier matching abilities of Schmeyer as a need exists for an improved system to provide consumers rewards (Schmeyer, Par. [0005]).  Implementing a system that uses merchant identifiers to match transactions would enable a system to create uniformity in transaction data and better provide loyal consumers with applicable transaction offers.
Regarding claim 29, Zen discloses further comprising: responsive to determining that the first customer has completed the first offline transaction corresponding to the online offer, performing, by the offer engine, at least one operation comprising at least one of: providing at least one of an electronic discount or an electronic reward to the first customer; determining a location at which the online offer was satisfied by the first customer; or providing a metric for display that is based on the first customer receiving the online offer and satisfying the online offer (Par. [0044]).
Regarding claim 30, Zen discloses wherein the one or more offline transactions are compiled for the payment processor by one or more of a merchant system of the offline merchant, a payment card issuer that issues the at least one of the customer credit card, the customer debit card, and the customer prepaid card to the first customer, a payment processor system that processes the in-store sale using the at least one of the customer credit card, the customer debit card, and the customer prepaid card for the offline merchant, a point of sale system that processes the in-store sale for the offline merchant using the at least one of the customer credit card, the customer debit card, and the customer prepaid card, or a financial institution that maintains financial funds for at least one of the first customer or the offline merchant (Par. [0042]).
Regarding claim 32, Zen discloses wherein determining whether the first customer has completed the first offline transaction corresponding to the online offer comprises: determining whether the first customer performed an action comprising at least one of: purchasing a certain quantity of a good or service, spending a certain amount in a particular purchase, making a purchase at a particular time, or making a number of purchases within a particular amount of time (Par. [0062]).
Regarding claim 17, Zen discloses a system to measure conversion of an online advertising campaign for an offline merchant by determining completion of transactions between respective customers and the offline merchant in response to the respective customers receiving and accepting an online offer from the offline merchant via a webpage advertisement rendered by web browsers coupled to the Internet and used by the respective customers to view the online offer (Par. [0016], users viewing advertisement on web page), wherein the online offer specifies at least one criterion for the respective customers to satisfy the online offer and thereby complete the transactions with the offline merchant (Par. [0017]), the method comprising: a computer processor; and a memory to store instructions that are executable by the computer processor to:
determining, by the offer engine, that a first customer of the respective customers viewing the webpage advertisement including the online offer via a first web browser clicked on the webpage advertisement including the online offer (Par. [0045]), via at least one of a browser cookie and Internet Protocol (IP) address tracking (Par. [0039]); 
providing, by the offer engine via the Internet, an interface for display on the first web browser of the first customer to register a first customer account with the offer engine (Par. [0045]) to accept the online offer (Par. [0053], selection of offer); 
determining, by the offer engine based on the one or more offline transactions received from the payment processor and the at least one criterion specified by the online offer in the stored offer information, whether the first customer has completed the first offline transaction corresponding to the online offer by: 
determining if the at least one criterion specified by the online offer is satisfied in the one or more offline transactions received from the payment processor (Par. [0062]); and 

determining if one offline transaction of the one or more offline transactions is the first offline transaction completed by the first customer, based at least in part on the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account (Par. [0062]).
Zen does not explicitly disclose storing, by an offer engine coupled to the Internet, offer information for the online offer, wherein the offer information includes an electronic merchant identifier of the offline merchant and the at least one criterion for the customers to satisfy the online offer, wherein the electronic merchant identifier uniquely identifies, to a payment processor, the transactions between the offline merchant and the customers of the offline merchant; 
receiving, by the offer engine via the Internet, in response to providing the interface to register the first customer account, a first payment account number of a first payment account for the first customer at a first customer financial institution, wherein the first payment account includes at least one of a customer credit card, a customer debit card, and a customer prepaid card issued by the first customer financial institution; 
transmitting, by the offer engine via the Internet to the payment processor, only the electronic merchant identifier included in the offer information and information corresponding to respective payment accounts associated with the respective customers for the transactions between the respective customers and the offline merchant, the respective payment accounts including at least the first payment account, wherein the payment processor is communicatively 
receiving, by the offer engine via the Internet from the payment processor, based on the electronic merchant identifier, one or more offline transactions for an in-store purchase at a brick-and-mortar location of the offline merchant, wherein the one or more offline transactions received by the offer engine from the payment processor do not include the identification of the online offer.
Fordyce teaches storing, by an offer engine coupled to the Internet, offer information for the online offer (Par. [0028], promotion), wherein the offer information includes an electronic merchant identifier of the offline merchant and the at least one criterion for the customers to satisfy the online offer (Par. [0026], merchant GUID); 
receiving, by the offer engine via the Internet, in response to providing the interface to register the first customer account, a first payment account number of a first payment account for the first customer at a first customer financial institution, wherein the first payment account includes at least one of a customer credit card, a customer debit card, and a customer prepaid card issued by the first customer financial institution (Par. [0026], consumer account number; Par. [0174]); 
receiving, by the offer engine via the Internet from the payment processor, based on the electronic merchant identifier, one or more offline transactions for an in-store purchase at a brick-and-mortar location of the offline merchant (Par. [0230], store number, “offline transaction”), wherein the one or more offline transactions received by the offer engine from the 
Schmeyer teaches wherein the electronic merchant identifier uniquely identifies, to a payment processor, the transactions between the offline merchant and the customers of the offline merchant (Par. [0019]); and transmitting, by the offer engine via the Internet to a payment processor, only the electronic merchant identifier included in the offer information and information corresponding to respective payment accounts associated with the respective customers for the transactions between the respective customers and the offline merchant (Par. [0018], merchant identification numbers checked, then member consumer credit card numbers are checked), the respective payment accounts including at least the first payment account (Par. [0017], credit card numbers registered to consumer), wherein the payment processor is communicatively coupled to the first customer financial institution and a merchant financial institution of the offline merchant to facilitate (Par. [0025], credit card aggregator service server and associated database), at least a first offline transaction between the first customer and the offline merchant corresponding to the online offer (Par. [0023], transaction determined if consumer fulfilled requirements of the incentive).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the online advertisement tracking system of Zen to include the merchant identifier matching abilities of Fordyce as a need exists to create uniformity in handling transaction data to enable accurate communication between participants of transaction programs (Fordyce, Par. [0007]).  Implementing a system that uses merchant identifiers to match transactions would enable a system to create uniformity in transaction data and accurately communicate transactions between participants.

Regarding claim 33, Zen discloses further comprising: responsive to determining that the first customer has completed the first offline transaction corresponding to the online offer, performing, by the offer engine, at least one operation comprising at least one of: providing at least one of an electronic discount or an electronic reward to the first customer; determining a location at which the online offer was satisfied by the first customer; or providing a metric for display that is based on the first customer receiving the online offer and satisfying the online offer (Par. [0044]).
Regarding claim 34, Zen discloses wherein the one or more offline transactions are compiled for the payment processor by one or more of a merchant system of the offline merchant, a payment card issuer that issues the at least one of the customer credit card, the customer debit card, and the customer prepaid card to the first customer, a payment processor system that processes the in-store sale using the at least one of the customer credit card, the customer debit card, and the customer prepaid card for the offline merchant, a point of sale system that processes the in-store sale for the offline merchant using the at least one of the customer credit card, the customer debit card, and the customer prepaid card, or a financial institution that maintains financial funds for at least one of the first customer or the offline merchant (Par. [0042]).
Regarding claim 36, Zen discloses wherein determining whether the first customer has completed the first offline transaction corresponding to the online offer comprises: determining whether the first customer performed an action comprising at least one of: purchasing a certain quantity of a good or service, spending a certain amount in a particular purchase, making a purchase at a particular time, or making a number of purchases within a particular amount of time (Par. [0062]).

Claims 8, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zen (US 2009/0216579 A1), in view of Fordyce et al. (US 2008/0059306 A1); Schmeyer (US 2011/0225033 A1); and O’Shea et al. (US 8,244,584 B1), hereinafter O’Shea.
Regarding claim 8, Zen does not explicitly disclose further comprising: calculating, by the offer engine, a cost per transaction of the online advertising campaign by the offline merchant, based at least in part by dividing a total cost of the online advertising campaign by a number of the one or more offline transactions received from the payment processor that satisfy the at least one criterion specified by the online offer; and 
transmitting, from the offer engine via the Internet to a second web browser, a second interface for display on the second web browser, wherein the second interface comprises: 
a menu to allow a first selection of the online advertising campaign from a plurality of different online advertising campaigns and a second selection to generate a report for at least one of: online offers viewed vs. online offers clicked by the respective customers; online offers clicked vs. online offers accepted by the respective customers; online offers accepted vs. online offers satisfied by the respective customers; and the cost per transaction of the online advertising campaign, and 

O’Shea teaches further comprising: calculating, by the offer engine, a cost per transaction of the online advertising campaign by the offline merchant, based at least in part by dividing a total cost of the online advertising campaign by a number of the one or more offline transactions received from the payment processor that satisfy the at least one criterion specified by the online offer (Col. 5:38-51; Table 1, “cost per transaction” for the online advertising campaign); and 
transmitting, from the offer engine via the Internet to a second web browser, a second interface for display on the second web browser (Col. 5:14-19, user interface), wherein the second interface comprises: 
a menu to allow a first selection of the online advertising campaign from a plurality of different online advertising campaigns (Col. 3:3-5) and a second selection to generate a report (Col. 5:7-12) for at least one of: online offers viewed vs. online offers clicked by the respective customers; online offers clicked vs. online offers accepted by the respective customers; online offers accepted vs. online offers satisfied by the respective customers; and the cost per transaction of the online advertising campaign (Col. 5:38-51; Table 1, “cost per transaction” for the online advertising campaign), and 
an output to display the at least one of the online offers viewed vs. online offers clicked by the respective customers, the online offers clicked vs. online offers accepted by the respective customers, the online offers accepted vs. online offers satisfied by the respective customers, and the cost per transaction of the online advertising campaign (Col. 5:14-19, user interface).

Regarding claim 16, Zen does not explicitly disclose further comprising: calculating, by the offer engine, a cost per transaction of the online advertising campaign by the offline merchant, based at least in part by dividing a total cost of the online advertising campaign by a number of the one or more offline transactions received from the payment processor that satisfy the at least one criterion specified by the online offer; and 
transmitting, from the offer engine via the Internet to a second web browser, a second interface for display on the second web browser, wherein the second interface comprises: 
a menu to allow a first selection of the online advertising campaign from a plurality of different online advertising campaigns and a second selection to generate a report for at least one of: online offers viewed vs. online offers clicked by the respective customers; online offers clicked vs. online offers accepted by the respective customers; online offers accepted vs. online offers satisfied by the respective customers; and the cost per transaction of the online advertising campaign, and 
an output to display the at least one of the online offers viewed vs. online offers clicked by the respective customers, the online offers clicked vs. online offers accepted by the respective customers, the online offers accepted vs. online offers satisfied by the respective customers, and the cost per transaction of the online advertising campaign. 

transmitting, from the offer engine via the Internet to a second web browser, a second interface for display on the second web browser (Col. 5:14-19, user interface), wherein the second interface comprises: 
a menu to allow a first selection of the online advertising campaign from a plurality of different online advertising campaigns (Col. 3:3-5) and a second selection to generate a report (Col. 5:7-12) for at least one of: online offers viewed vs. online offers clicked by the respective customers; online offers clicked vs. online offers accepted by the respective customers; online offers accepted vs. online offers satisfied by the respective customers; and the cost per transaction of the online advertising campaign (Col. 5:38-51; Table 1, “cost per transaction” for the online advertising campaign), and 
an output to display the at least one of the online offers viewed vs. online offers clicked by the respective customers, the online offers clicked vs. online offers accepted by the respective customers, the online offers accepted vs. online offers satisfied by the respective customers, and the cost per transaction of the online advertising campaign (Col. 5:14-19, user interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the online advertising campaign conversion measuring system of Zen with the interface abilities of O’Shea as a need exists for a simplified interface to monitor advertising 
Regarding claim 24, Zen does not explicitly disclose further comprising: calculating, by the offer engine, a cost per transaction of the online advertising campaign by the offline merchant, based at least in part by dividing a total cost of the online advertising campaign by a number of the one or more offline transactions received from the payment processor that satisfy the at least one criterion specified by the online offer; and 
transmitting, from the offer engine via the Internet to a second web browser, a second interface for display on the second web browser, wherein the second interface comprises: 
a menu to allow a first selection of the online advertising campaign from a plurality of different online advertising campaigns and a second selection to generate a report for at least one of: online offers viewed vs. online offers clicked by the respective customers; online offers clicked vs. online offers accepted by the respective customers; online offers accepted vs. online offers satisfied by the respective customers; and the cost per transaction of the online advertising campaign, and 
an output to display the at least one of the online offers viewed vs. online offers clicked by the respective customers, the online offers clicked vs. online offers accepted by the respective customers, the online offers accepted vs. online offers satisfied by the respective customers, and the cost per transaction of the online advertising campaign. 
O’Shea teaches further comprising: calculating, by the offer engine, a cost per transaction of the online advertising campaign by the offline merchant, based at least in part by dividing a total cost of the online advertising campaign by a number of the one or more offline transactions 
transmitting, from the offer engine via the Internet to a second web browser, a second interface for display on the second web browser (Col. 5:14-19, user interface), wherein the second interface comprises: 
a menu to allow a first selection of the online advertising campaign from a plurality of different online advertising campaigns (Col. 3:3-5) and a second selection to generate a report (Col. 5:7-12) for at least one of: online offers viewed vs. online offers clicked by the respective customers; online offers clicked vs. online offers accepted by the respective customers; online offers accepted vs. online offers satisfied by the respective customers; and the cost per transaction of the online advertising campaign (Col. 5:38-51; Table 1, “cost per transaction” for the online advertising campaign), and 
an output to display the at least one of the online offers viewed vs. online offers clicked by the respective customers, the online offers clicked vs. online offers accepted by the respective customers, the online offers accepted vs. online offers satisfied by the respective customers, and the cost per transaction of the online advertising campaign (Col. 5:14-19, user interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the online advertising campaign conversion measuring system of Zen with the interface abilities of O’Shea as a need exists for a simplified interface to monitor advertising campaigns.  Providing an interface with a menu to generate reports about an advertising campaign would enable the system to provide an improved monitoring interface.

Claims 27, 31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zen (US 2009/0216579 A1), in view of Fordyce et al. (US 2008/0059306 A1); Schmeyer (US 2011/0225033 A1; and von Mueller et al. (US 2009/0070583 A1), hereinafter von Mueller.
Regarding claim 27, Zen does not explicitly disclose wherein determining if the one offline transaction of the one or more offline transactions is the first offline transaction completed by the first customer further comprises: extracting, by the offer engine, a hashed transaction payment account number included in the one or more offline transactions transaction; 
comparing the extracted hashed transaction payment account number against a first hashed account number corresponding to the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account; and 
determining that the first customer has completed the first offline transaction corresponding to the online offer if the extracted hashed transaction payment account number matches the first hashed account number corresponding to the first payment account number of the first payment account for the first customer.
Von Mueller teaches extracting, by the offer engine, a hashed transaction payment account number included in the one or more offline transactions transaction (Par. [0131]); comparing the extracted hashed transaction payment account number against a first hashed account number corresponding to the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account (Par. [0222]); and 
determining that the first customer has completed the first offline transaction corresponding to the online offer if the extracted hashed transaction payment account number 
It would have been obvious to a person of ordinary skill in the art of advertising at the time of invention to modify the system of Zen to include the information hashing abilities of von Mueller as a need exists to better secure transaction data.  Using hashed transaction payment numbers would enable a system to ensure the proper transactions were checked for validity (von Mueller, Par. [0131]).
Regarding claim 31, Zen does not explicitly disclose wherein determining if the one offline transaction of the one or more offline transactions is the first offline transaction completed by the first customer further comprises: extracting, by the offer engine, a hashed transaction payment account number included in the one or more offline transactions transaction; 
comparing the extracted hashed transaction payment account number against a first hashed account number corresponding to the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account; and 
determining that the first customer has completed the first offline transaction corresponding to the online offer if the extracted hashed transaction payment account number matches the first hashed account number corresponding to the first payment account number of the first payment account for the first customer.
Von Mueller teaches extracting, by the offer engine, a hashed transaction payment account number included in the one or more offline transactions transaction (Par. [0131]); comparing the extracted hashed transaction payment account number against a first hashed account number corresponding to the first payment account number of the first payment account 
determining that the first customer has completed the first offline transaction corresponding to the online offer if the extracted hashed transaction payment account number matches the first hashed account number corresponding to the first payment account number of the first payment account for the first customer (Par. [0222]). 
It would have been obvious to a person of ordinary skill in the art of advertising at the time of invention to modify the system of Zen to include the information hashing abilities of von Mueller as a need exists to better secure transaction data.  Using hashed transaction payment numbers would enable a system to ensure the proper transactions were checked for validity (von Mueller, Par. [0131]).
Regarding claim 35, Zen does not explicitly disclose wherein determining if the one offline transaction of the one or more offline transactions is the first offline transaction completed by the first customer further comprises: extracting, by the offer engine, a hashed transaction payment account number included in the one or more offline transactions transaction; 
comparing the extracted hashed transaction payment account number against a first hashed account number corresponding to the first payment account number of the first payment account for the first customer received by the offer engine via the Internet in response to providing the interface to register the first customer account; and 
determining that the first customer has completed the first offline transaction corresponding to the online offer if the extracted hashed transaction payment account number matches the first hashed account number corresponding to the first payment account number of the first payment account for the first customer.

determining that the first customer has completed the first offline transaction corresponding to the online offer if the extracted hashed transaction payment account number matches the first hashed account number corresponding to the first payment account number of the first payment account for the first customer (Par. [0222]). 
It would have been obvious to a person of ordinary skill in the art of advertising at the time of invention to modify the system of Zen to include the information hashing abilities of von Mueller as a need exists to better secure transaction data.  Using hashed transaction payment numbers would enable a system to ensure the proper transactions were checked for validity (von Mueller, Par. [0131]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621